UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted November 29, 2005*
                            Decided November 30, 2005

                                       Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

Nos. 04-2841 & 05–2700
                                              Appeals from the United States
HSBC BANK, PLC,                               District Court for the Northern District
    Plaintiff-Appellee,                       of Illinois, Eastern Division

      v.                                      No. 03 C 3607

HARVEY GOLDSTEIN and                          Samuel Der–Yeghiayan,
MARTHA HUSSEY,                                Judge.
    Defendants-Appellants.


                                       ORDER

      Harvey Goldstein and Martha Hussey appeal from orders of the district court
granting HSBC summary judgment and awarding HSBC attorneys’ fees. Since we



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
Nos. 04-2841, 05-2700                                                      Page 2

find Goldstein and Hussey’s brief to be inadequate under Fed. R. App. P. 28(a)(9), we
dismiss the appeals.
      In 2003, HSBC discovered that more than $600,000 had been fraudulently
transferred out of one of its accounts held by the Nigerian National Petroleum
Company to an account at LaSalle Bank that was held jointly by Goldstein and
Hussey. HSBC Bank sued Goldstein and Hussey for unjust enrichment, seeking to
recover the fraudulently transferred funds. However, by this time, Goldstein and
Hussey had already transferred a large portion of the money to third parties. HSBC
sued Goldstein and Hussey for the entire amount.

       In June 2004, the district court granted HSBC’s motion for summary
judgment in part, and imposed a constructive trust on the money that remained in
Goldstein and Hussey’s account. The court then dismissed without prejudice HSBC’s
claim to the rest of the money. The court also awarded HSBC attorneys’ fees, and
instructed HSBC to submit a breakdown of the fees it incurred so that the court could
specify an amount of fees to be awarded. Goldstein, but not Hussey, appealed this
order. In May 2005, after receiving HSBC’s breakdown of attorneys’ fees, the court
awarded HSBC over $130,000 in fees. Goldstein and Hussey both appealed this
second order.

       Goldstein and Hussey’s brief fails to comply with Fed. R. App. P. 28(a)(9). This
rule requires appellants to present legal arguments that are “more than a
generalized assertion of error” and that are supported by citations to relevant case
law and statutes. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001); Mathis v.
New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998) (per curiam). Although we
have made allowances for Goldstein and Hussey’s pro se status, their brief does not
articulate any coherent legal argument. They devote the majority of their brief to
accusing HSBC of misconduct rather than identifying errors in the district court’s
reasoning. Furthermore, they have cited only two cases, neither of which is binding
in this circuit or has anything to do with their principal contentions. Therefore,
these appeals are dismissed.

       HSBC has also moved for sanctions under Fed. R. App. P. 38. Rule 38
sanctions are appropriate when an appeal is frivolous, that is “when the result is
obvious or when the appellant’s argument is wholly without merit.” Grove Fresh
Distrib., Inc. v. John Labatt, Ltd., 299 F.3d 635, 642 (7th Cir. 2002) (internal citation
and quotation marks omitted). Since we have already found that Goldstein and
Hussey failed to present any developed legal arguments, their appeals are clearly
frivolous, and an award of sanctions is justified.
Nos. 04-2841, 05-2700                                                  Page 3

        For the foregoing reasons, we DISMISS the appeal and award HSBC
sanctions in the amount of its reasonable attorneys’ fees incurred in this appeal.
HSBC must submit a statement of its attorneys’ fees within two weeks of the issuance
of this order.